Citation Nr: 1637691	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  11-11 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the character of the appellant's period of active service from November 5, 1968 to December 9, 1973 is considered dishonorable for VA purposes.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from October 1964 to December 1973, including two tours in Vietnam (November 6, 1968 to October 31, 1969, and June 20, 1971 to March 26, 1972).  He was discharged under other than honorable (OTH) conditions after his last period of active service from November 5, 1968 to December 9, 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2010 administrative determination issued by the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania that determined that the character of the appellant's discharge from military service for the period from November 5, 1968 to December 9, 1973 was considered dishonorable for VA purposes. 

In a June 2014 decision, the Board determined that the character of the appellant's discharge from military service for the period from November 5, 1968 to December 9, 1973 was considered dishonorable for VA purposes and denied the appellant's appeal.  The appellant appealed the Board decision and in October 2015, a joint motion for remand was filed with the United States Court of Appeals for Veterans Claims (Court) by the appellant and VA.  In October 2015, the Court granted the joint motion for remand, and remanded the matter to the Board for actions consistent with the motion.  The Board subsequently remanded the case for additional development in February 2016.  The case has now been returned to the Board for appellate review.

The appellant was previously represented by the Pennsylvania Department of Military and Veterans Affairs.  In March 2012, prior to certification of the appeal to the Board, the appellant's representative withdrew its representation of the appellant in accordance with 38 C.F.R. § 20.608(a) and notified the appellant of such withdrawal. 

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case must take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The February 2016 Board remand directives specifically stated that the AOJ was to readjudicate whether the character of the appellant's period of active service from November 5, 1968 to December 9, 1973, is considered dishonorable for VA purposes.  In addition, the AOJ was directed to include consideration of the provisions of 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c) in its readjudication.  However, review of the April 2016 supplemental statement of the case (SSOC) does not reflect any consideration of either 38 U.S.C.A. § 101(18) or 38 C.F.R. § 3.13(c).  Nor was any mention made of the argument submitted by the appellant in October 2015, wherein he contended that his discharges on November 30, 1965, and November 4, 1968 were conditional discharges.  On remand, these deficiencies must be rectified.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the AOJ for the following:

1.  Pursuant to 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c), determine whether the appellant's November 30, 1965 discharge was conditional or unconditional.

2.  Pursuant to 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c), determine whether the appellant's November 4, 1968 discharge was conditional or unconditional.

3.  Thereafter, readjudicate the appellant's character of discharge claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include 38 U.S.C.A. § 101(18) and 38 C.F.R. § 3.13(c).

4.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, must be provided a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal and a discussion of how those laws and regulations affect the AOJ's determination.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

